Order

PER CURIAM:
Appellants T.M. and C.B.M. appeal the Schuyler County Circuit Court’s February 3, 2000, order terminating their parental rights in their three minor children, both contending, inter alia, that the trial court’s decision to terminate their parental rights was against the weight of the evidence in that the plaintiffs failed to show by “clear, cogent and convincing evidence” that the termination of their parental rights would be in the best interests of the children.
Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 84.16(b).